Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 6,
2012 and effective as of the First Amendment Effective Date (as defined below)
(this “Amendment”), among API TECHNOLOGIES CORP., a Delaware corporation (the
“Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent under
the Credit Agreement referred to below (in such capacity, the “Administrative
Agent”), and the Lenders (as defined below) party hereto.

WHEREAS, the Borrower, Morgan Stanley Senior Funding, Inc., as Administrative
Agent, and the lenders from time to time party thereto (the “Lenders”) have
entered into that certain Amended and Restated Credit Agreement, dated as of
June 27, 2011 (as amended or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”).

WHEREAS, the parties hereto wish to amend the terms of the Credit Agreement as
set forth herein.

THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein have the meanings assigned to them in the Credit Agreement.

SECTION 2. Amendment to Credit Agreement. Effective as of the First Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows: (a) the following new subclause (xii) is in inserted after subclause
(xi) of clause (A) of the definition of “Consolidated EBITDA”: “and (xii) solely
for the Test Period ended November 30, 2011 (and not any subsequent Test
Periods) and solely for the purpose of determining compliance with Sections
10.07, 10.08, and 10.09 as demonstrated in the calculations set forth in
certificates delivered pursuant to Section 9.01(e) of the Credit Agreement, pro
forma projected synergies and cost savings related to the Acquisition in the
amount of $2,300,000 for the Fiscal Quarter ended August 31, 2011 and $2,300,000
for the Fiscal Quarter ended November 30, 2011,”; (b) upon the receipt by the
Borrower or any Subsidiary of Net Sale Proceeds from a Sale Leaseback of any
real property, an amount equal to 100% of such Net Sale Proceeds shall promptly
be applied as a mandatory prepayment in accordance with Sections 5.02(h) and
5.02(i); and (c) solely for the Test Period ended November 30, 2011, for the
purpose of calculating the Interest Coverage Ratio pursuant to Section 10.08 of
the Credit Agreement, Consolidated EBITDA shall be determined on a Pro Forma
Basis in accordance with clause (iii) of the definition of “Pro Forma Basis” in
the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to each other
party hereto that, as of the date hereof:

(a) this Amendment has been duly authorized, executed and delivered by it and
each of this Amendment and the Credit Agreement, as amended hereby, constitute
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; and

(b) after giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing.

SECTION 4. Effectiveness. Upon satisfaction the following condition, the parties
hereto agree that this Amendment shall be deemed effective as of November 30,
2011 (the “First Amendment Effective Date”):

(i) The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Borrower and
Lenders constituting Required Lenders.

SECTION 5. Effect of Amendment. (a) Except as expressly set forth herein
(including, for the avoidance of doubt, Section 4 hereof, which is intended to
make the amendments set forth in Section 2 hereof effective as of the First
Amendment Effective Date), this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agents under the Credit Agreement or any other
Credit Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or of any other
Credit Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect as amended hereby. Nothing herein shall
be deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document in similar or different circumstances.

(b) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Credit
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Credit Document” for all purposes of the
Credit Agreement and the other Credit Documents.

SECTION 6. Affirmation. By executing and delivering a counterpart hereof, the
Borrower hereby agrees that all Loans shall be guaranteed and secured pursuant
to and in accordance with the terms and provisions of each of the U.S. Guaranty
and Collateral Agreement and the Canadian Guaranty and Collateral Agreement and
the other Security Documents in accordance with the terms and provisions
thereof.

 

-2-



--------------------------------------------------------------------------------

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 9. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

[Remainder of page intentionally blank.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

API TECHNOLOGIES CORP. By    /s/    Brian Kahn   Name: Brian Kahn   Title:  
Chairman/CEO

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By    /s/    Nicholas Romis   Name: Nicholas Romis   Title:   Vice President

 

MORGAN STANLEY BANK, N.A.,

as Lender for the Revolver

By    /s/    Scott Taylor   Name: Scott Taylor   Title:   Authorized Signatory

 

ORPHEUS FUNDING LCC

By: Guggenheim Investment Management, LLC

as Manager

 

By    /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

SANDS POINT FUNDING LTD.

By: Guggenheim Investment Management, LLC

as Collateral Manager

 

By    /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

KENNECOTT FUNDING LTD.

By: Guggenheim Investment Management, LLC

as Collateral Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

COPPER RIVER CLO LTD.

By: Guggenheim Investment Management, LLC

as Collateral Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

5180 CLO LP

By: Guggenheim Investment Management, LLC

as Collateral Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

GUGGENHEIM HIGH-YIELD LOAN PLUS MASTER FUND SPC, on behalf of and for the
account of the HIGH-YIELD LOAN PLUS MASTER SEGREGATED PORTFOLIO

By: Guggenheim Investment Management, LLC

as Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ABITIBIBOWATER FIXED INCOME MASTER TRUST FUND

By: Guggenheim Investment Management, LLC

as Investment Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

THE ABITIBIBOWATER INC. US MASTER TRUST for DEFINED BENEFIT PLUS

By: Guggenheim Investment Management, LLC

as Investment Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

NZCG FUNDING LTD.

By: Guggenheim Investment Management, LLC

as Collateral Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

NYLIAC SEPARATE ACCOUNT 70_A01

By: Guggenheim Partners Asset Management, LLC

as Investment Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GUGGENHEIM LIFE AND ANNUITY COMPANY

By: Guggenheim Partners Asset Management, LLC

as Investment Manager

 

By    /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

CLAYMORE/GUGGENHEIM STRATEGIC OPPORTUNITIES FUND

By: Guggenheim Partners Asset Management, LLC

as Investment Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

INTEL CORPORATION PROFIT SHARING RETIREMENT PLAN

By: Guggenheim Partners Asset Management, LLC

as Investment Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

PRINCIPAL FUND, INC. – GLOBAL DIVERSIFIED INCOME FUND

By: Guggenheim Investment Management, LLC

as Sub-Adviser

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY – ANNUITY

By: Guggenheim Partners Asset Management, LLC

as Investment Manager

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

GUGGENHEIM BUILD AMERICA BONDS MANAGED DURATION TRUST

By: Guggenheim Partners Asset Management, LLC

as Investment Manager

 

By 

  /s/    Michael Damaso   Name: Michael Damaso   Title:   Senior Managing
Director

 

GMP DIVERSIFIED ALPHA MASTER FUND, LTD.

By 

  /s/    Paul Liebovitz   Name: Paul Liebovitz   Title:   COO & Managing Partner

 

HORIZON CREDIT OPPORTUNITIES MASTER FUND

By 

  /s/    David Kingsley   Name: David Kingsley   Title:   Senior Portfolio
Manager

 

VIRTUS MULTI-SECTOR SHORT TERM BOND FUND

By 

  /s/    Kyle Jennings   Name: Kyle Jennings   Title:   Managing Director

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

VIRTUS MULTI-SECTOR FIXED INCOME FUND

By 

  /s/    Kyle Jennings   Name: Kyle Jennings   Title:   Managing Director

 

VIRTUS SENIOR FLOATING RATE FUND

By 

  /s/    Kyle Jennings   Name: Kyle Jennings   Title:   Managing Director

 

MAIN STREET CAPITAL CORPORATION

By 

  /s/    Rodger Stout   Name: Rodger Stout   Title:   Senior Vice President

 

GENERAL ELECTRIC PENSION TRUST

By: GE Capital Debt Advisors LLC,

as Investment Advisor

 

By 

  /s/    John Campos   Name: John Campos   Title:   Authorized Signatory

 

GE CAPITAL FINANCIAL INC.

By 

  /s/    Stephen F. Schroppe   Name: Stephen F. Schroppe   Title:   Duly
Authorized Signatory

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CARLYLE GLOBAL MARKET STRATEGIES CLO 2011-1, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

CARLYLE HIGH YIELD PARTNERS VII, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

CARLYLE HIGH YIELD PARTNERS IX, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

CARLYLE ARNAGE CLO, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

CARLYLE AZURE CLO, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

CARLYLE BRISTOL CLO, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CARLYLE MCLAREN CLO, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

CARLYLE VANTAGE CLO, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

CARLYLE VEYRON CLO, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

MOUNTAIN CAPITAL CLO IV, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

MOUNTAIN CAPITAL CLO V, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

MOUNTAIN CAPITAL CLO VI, LTD.

By 

  /s/    Linda Pace   Name: Linda Pace   Title:   Managing Director

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GOLDEN KNIGHT II CLO, LTD.

By 

  /s/    Joel Serebransky   Name: Joel Serebransky   Title:   Portfolio Manager

 

LORD ABBETT INVESTMENT TRUST – LORD ABBETT FLOATING RATE FUND

By 

  /s/    Joel Serebransky   Name: Joel Serebransky   Title:   Portfolio Manager

 

BENTHAM WHOLESALE SYNDICATED LOAN FUND

By: Credit Suisse Asset Management, LLC,

as Agent (Sub-adviser) to Challenger Investment Services Limited, the
Responsible Entity for Bentham Wholesale Syndicated Loan Fund

 

By 

  /s/    Louis Farano   Name: Louis Farano   Title:   Authorized Signatory

 

ARIZONA STATE RETIREMENT SYSTEM

By: Credit Suisse Asset Management, LLC,

as its investment manager

 

By 

  /s/    Louis Farano   Name: Louis Farano   Title:   Authorized Signatory

 

CREDIT SUISSE HIGH INCOME FUND

By: Credit Suisse Asset Management, LLC,

as its investment adviser

 

By 

  /s/    Louis Farano   Name: Louis Farano   Title:   Authorized Signatory

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MADISON PARK FUNDING III, LTD.

By: Credit Suisse Asset Management, LLC,

as collateral manager

 

By 

  /s/    Louis Farano   Name: Louis Farano   Title:   Authorized Signatory

 

MADISON PARK FUNDING II, LTD.

By: Credit Suisse Asset Management, LLC,

as collateral manager

 

By 

  /s/    Louis Farano   Name: Louis Farano   Title:   Authorized Signatory

 

MADISON PARK FUNDING VII, LTD.

By: Credit Suisse Asset Management, LLC,

as portfolio manager

 

By 

  /s/    Louis Farano   Name: Louis Farano   Title:   Authorized Signatory

 

BA/CSCREDIT 1 LLC

By: Credit Suisse Asset Management, LLC,

as its investment manager

 

By 

  /s/    Louis Farano   Name: Louis Farano   Title:   Authorized Signatory

 

CREDIT SUISSE DOLLAR SENIOR LOAN FUND, LTD.

By: Credit Suisse Asset Management, LLC,

as investment manager

 

By 

  /s/    Louis Farano   Name: Louis Farano   Title:   Authorized Signatory

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]